Citation Nr: 0401134	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent for PTSD 
prior to September 12, 2002.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for a rating in excess of 10 percent for 
PTSD and for a total rating based on unemployability.  The 
veteran appealed.  The records in this case were subsequently 
transferred to the RO in Atlanta, Georgia.  In November 2002, 
the Atlanta RO increased the rating for PTSD to 30 percent 
effective from September 12, 2002.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claims, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating these claims.  See 38 U.S.C.A. 
§ 5103A(a)(2).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify the current 
severity of a disability.  38 C.F.R. § 3.327(a).

The RO has pointed out that the veteran has failed to report 
for examinations scheduled to evaluated the severity of the 
PTSD in July 1999, November 1999, December 1999, and May 
2003.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

There is no evidence showing "good cause" for his failure to 
report for the scheduled VA examinations.  The appellant 
should be informed that he must provide an explanation for 
his repeated failure to report for examinations which have 
been scheduled to obtain information as to the severity of 
his PTSD, or to indicate his willingness to report for 
examination.  If the veteran chooses to make himself 
unavailable while at the same time pursuing a claim for VA 
benefits, that is his choice and he has now been informed 
that such failure to report for examination will have adverse 
consequences for his claims, to include denial of an 
increased rating for his PTSD.

Additionally, a review of the claims file shows that the 
veteran has appointed Mr. R. Edward Bates, Attorney-at-Law, 
to represent him before the Department of Veterans Affairs 
(VA).  However, VA has revoked Mr. Bates' authority to 
represent VA claimants, effective July 28, 2003.  The Board, 
as well as other VA organizations, can no longer recognize 
Mr. Bates as his representative.  It therefore appears that 
the veteran has not been afforded his full right to 
representation during all stages of the appeal.  38 C.F.R. § 
20.600 (2003).  As such, the veteran's representation in this 
case must be clarified, and if he desires representation, 
that organization must be given the opportunity to review the 
claims file and offer written argument on the appellant's 
behalf, including the submission of a VA Form 646, and this 
argument must be considered by the RO.  

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO must ensure that all VCAA 
notice and development obligations 
have been satisfied in accordance 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Particularly, the 
RO must notify the veteran of the 
information and evidence needed to 
support his claims, what evidence VA 
will develop, and what evidence the 
veteran must furnish.  The veteran 
should be specifically notified that 
he must provide an explanation for 
his failure to report for 
examinations scheduled to evaluate 
the severity of his PTSD or indicate 
his willingness to report for such an 
examination.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that have treated him 
for PTSD since September 2002.  The 
RO should obtain treatment records 
from all sources identified by the 
veteran which are not already of 
record.

3.  The RO should clarify whether 
the veteran currently desires 
representation and if so, by what 
organization or individual.  The 
veteran should be provided with the 
appropriate form.  The RO should 
ensure that all appropriate 
procedures are followed to afford 
the appellant full representation.  
The RO must afford the veteran's 
representative, if properly 
appointed, the opportunity to review 
the claims folder and to file a VA 
Form 646 before the case is returned 
to the Board for further appellate 
review.

4.  After undertaking any additional 
development deemed appropriate, to 
include once again scheduling the 
veteran for an examination if he 
expresses his willingness to report 
for examination, the RO should 
review the expanded record and 
readjudicate the veteran's claims.  
If the RO's decision is adverse to 
the veteran, he and his 
representative, if any, should be 
furnished a Supplemental Statement 
of the Case and be afforded an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


